             Case 2:19-cv-02051-RFB-BNW Document 25 Filed 03/03/20 Page 1 of 4



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     2001 Bryan Street, Suite 1800
 4   Dallas, TX 75201
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     CORY ANTFLICK,                                         Case No. 2:19-cv-02051-RFB-BNW
13

14                             Plaintiff,                   JOINT MOTION AND ORDER
                                                            EXTENDING DEFENDANT TRANS
15   v.                                                     UNION LLC’S TIME TO FILE AN
                                                            ANSWER OR OTHERWISE RESPOND
16   EQUIFAX INFORMATION SERVICES LLC,                      TO PLAINTIFF’S FIRST AMENDED
     EXPERIAN INFORMATION SOLUTIONS,                        COMPLAINT
17   INC, TRANS UNION, LLC, and WELLS
     FARGO BANK, NA,                                        (SECOND REQUEST)
18
                                Defendants.
19

20               Plaintiff Cory Antflick (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),

21   by and through their respective counsel, file this Joint Motion Extending Defendant Trans

22   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s First Amended Complaint.

23               On February 4, 2020, Plaintiff filed his First Amended Complaint. The current deadline

24   for Trans Union to answer or otherwise respond to Plaintiff’s First Amended Complaint is March

25   3, 2020. Trans Union’s counsel will need additional time to review the documents and respond

26   to the allegations in Plaintiff’s First Amended Complaint. This Joint Motion is made in good

27   faith and not for the purposes of delay.

28

                                                                                                     1
     4252623.2
             Case 2:19-cv-02051-RFB-BNW Document 25 Filed 03/03/20 Page 2 of 4



 1               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2   otherwise respond to Plaintiff’s First Amended Complaint up to and including March 17, 2020.

 3   This is the second motion for extension of time for Trans Union to respond to Plaintiff’s First

 4   Amended Complaint.

 5

 6   Dated this 3rd day of March 2020.
                                                  QUILLING SELANDER LOWNDS
 7                                                WINSLETT & MOSER, P.C.
 8
                                                  /s/ Jennifer Bergh
 9                                                JENNIFER BERGH
                                                  Nevada Bar No. 14480
10                                                2001 Bryan Street, Suite 1800
                                                  Dallas, TX 75201
11
                                                  (214) 871-2100
12                                                (214) 871-2111 Fax
                                                  jbergh@qslwm.com
13                                                Counsel for Trans Union LLC
14                                                KRIEGER LAW GROUP, LLC
15

16                                                /s/ David H. Krieger
                                                  DAVID H. KRIEGER
17                                                Nevada Bar No. 9086
                                                  SHAWN W. MILLER
18
                                                  Nevada Bar No. 7825
19                                                2850 W. Horizon Ridge Parkway, Suite 200
                                                  Henderson, Nevada 89052
20                                                (702) 880-5554
                                                  (702) 385-5518 Fax
21                                                dkrieger@kriegerlawgroup.com
                                                  smiller@kriegerlawgroup.com
22
                                                  Counsel for Plaintiff
23

24

25

26

27

28

                                                                                                  2
     4252623.2
             Case 2:19-cv-02051-RFB-BNW Document 25 Filed 03/03/20 Page 3 of 4



 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond to Plaintiff’s First Amended Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this ______ day of ______________________ 2020.
 5           IT IS SO ORDERED

 6           DATED: March 04, 2020
 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9           __________________________________________________
10           BRENDA WEKSLER
             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              3
     4252623.2
             Case 2:19-cv-02051-RFB-BNW Document 25 Filed 03/03/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2   I hereby certify that on the 3rd day of March 2020, I electronically filed JOINT MOTION

 3   AND ORDER EXTENDING DEFENDANT TRANS UNION LLC’S TIME TO FILE AN

 4   ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S FIRST AMENDED

 5   COMPLAINT with the Clerk of the Court using the CM/ECF system which will then send a

 6   notification of such to the following counsel of record:

 7    David H. Krieger                                  Mark J. Connot
      dkrieger@kriegerlawgroup.com                      mconnot@foxrothschild.com
 8
      Shawn W. Miller                                   Kevin M. Sutehall
 9    smiller@kriegerlawgroup.com                       ksutehall@foxrothschild.com
      Krieger Law Group, LLC                            Fox Rothschild, LLP
10    2850 W. Horizon Ridge Parkway, Suite 200          1980 Festival Plaza Drive, Suite 700
      Henderson, Nevada 89052                           Las Vegas, NV 89135
11    (702) 880-5554                                    (702) 262-6899
      (702) 383-5518 Fax                                Counsel for Wells Fargo Bank, NA
12
      Counsel for Plaintiff
13

14

15                                           /s/ Jennifer Bergh
16                                           JENNIFER BERGH

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                               4
     4252623.2
